953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephanie R. THOMPSON, Plaintiff-Appellant,v.ELDERSBURG BUILDING SUPPLY COMPANY;  William A. Logan,Defendants-Appellees.
No. 90-1172.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 22, 1991.Decided Jan. 29, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-89-3254-S)
Stephanie R. Thompson, appellant pro se.
Randolph Carl Knepper, Levin & Gann, P.A., Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Stephanie R. Thompson appeals from the district court's order granting judgment on the merits in favor of Defendants on her Title VII claim.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Thompson v. Eldersburg Building Supply Co., No. CA-89-3254-S (D.Md. Nov. 29, 1990).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 On appeal, Thompson claims that her trial counsel was ineffective.   There is no right to effective assistance of counsel in civil cases.   See Sanchez v. United States Postal Serv., 785 F.2d 1236, 1237 (5th Cir.1986);   Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.1985)